Citation Nr: 0916732	
Decision Date: 05/05/09    Archive Date: 05/12/09

DOCKET NO.  07-18 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1961 to 
April 1965.

This appeal to the Board of Veterans' Appeals (Board) is from 
a January 2008 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In July 2008, in support of his claim, the Veteran testified 
at a hearing at the RO before the undersigned Veterans Law 
Judge (VLJ) of the Board - commonly referred to as a Travel 
Board hearing.  In November 2008, the Veteran submitted 
additional evidence (VA outpatient records from the VA 
Medical Center (VAMC) in Saginaw, Michigan) and waived his 
right to have the RO initially consider this additional 
evidence.  See 38 C.F.R. §§ 20.800, 20.1304(c) (2008).  

Regrettably, the Board is remanding this case to the RO via 
the Appeals Management Center (AMC) in Washington, DC, for 
further development and consideration.  


REMAND

Service connection for PTSD requires:  (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (i.e., DSM-IV); (2) credible supporting evidence 
that the claimed in-service stressor actually occurred; and 
(3) medical evidence of a link between current symptomatology 
and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  
See also Cohen v. Brown, 10 Vet. App. 128 (1997).  



Concerning the first requirement, the Veteran's VA treatment 
records include a March 2008 psychiatric examination report 
and a more recent September 2008 mental health note 
diagnosing PTSD, presumably in accordance with DSM-IV both in 
terms of the adequacy and sufficiency of the stressors 
claimed.  See Cohen v. Brown, 10 Vet. App. 128 (1997).  So he 
has the required current DSM-IV diagnosis of PTSD.  

Concerning the second requirement, the Veteran asserted 
during his July 2008 hearing that there are four stressors to 
which his PTSD may relate.  One incident involved his 
witnessing a fellow soldier getting bitten by a snake while 
he was stationed in the Philippines during 1962, 
approximately between May or June; another incident involved 
his witnessing another soldier's suicide while he was 
stationed in Japan during 1962, approximately between March 
and April; another incident involved his being assaulted by a 
prisoner while a prison guard at the Naval Prison at Long 
Beach, California, approximately between December 1964 and 
January 1965; and another incident involving a car accident 
in California in 1964, approximately between August and 
October.  

As the Veteran does not assert that any of his stressors 
involve combat, there must be independent evidence 
corroborating these claimed events.  38 C.F.R. § 3.304(f)(1).  
See also Doran v. Brown, 6 Vet. App. 283, 288-89 (1994);  
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996) (the Veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor).  And there is no 
such evidence presently of record.  However, as VA has a duty 
to assist him in obtaining evidence necessary to substantiate 
his claim, the RO/AMC should make reasonable attempts to 
locate records that might corroborate his assertions 
regarding his alleged stressors.  See 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  



As for the third and final requirement, that there be medical 
nexus evidence linking the PTSD to a confirmed stressor in 
service, the most recently submitted November 2008 mental 
health clinic note indicates the Veteran has experienced 
chronic PTSD symptoms since returning to civilian life 
following his military service, in which he was involved in 
trauma situations.  This statement further indicates that the 
traumas and subsequent PTSD are service connected 
experiences.  But since the claimed stressors in service 
remain uncorroborated, the incidents said to have caused the 
PTSD, this statement is insufficient to link the PTSD to 
those still unverified events.  See Moreau v. Brown, 9 Vet. 
App. 389, 396 (1996) (indicating that, generally, credible 
supporting evidence of the actual occurrence of an in-service 
stressor cannot consist solely of after-the-fact medical 
nexus evidence).  So if at least one stressor is objectively 
confirmed on remand, the Veteran should be provided a VA 
Compensation and Pension Examination (C&P Exam) for an 
opinion indicating whether his PTSD is the result of the 
independently verified stressor.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).

During his July 2008 hearing, the Veteran also indicated 
there were additional VA treatment records that needed to be 
obtained and considered.  This apparently was in reference to 
the additional records (the VA outpatient treatment records 
from the VAMC in Saginaw) that he personally submitted in 
November 2008 through his representative.  If, however, there 
are still additional records that need to be obtained, then 
they should be so they, too, may be considered.  
Bell v. Derwinski, 2 Vet. App. 611 (1992) (per curiam) (VA 
has constructive - if not actual, possession of these 
additional VA generated records).



Accordingly, this case is REMANDED for the following 
additional development and consideration:

1.  Request all morning reports pertaining 
to the Veteran's unit, the 1st of the 3rd 
Marine Division, from Mendoro Island, 
Philippines, from May to June 1962; and 
Okinawa, Japan, from March to April 1962.  
Request incident reports involving the 
Veteran from the Naval Prison at Long 
Beach, California, from December 1964 to 
January 1965.  Also, request that the 
Veteran identify the local jurisdiction 
whose law enforcement authority would have 
reported the vehicle accident between 
August and October 1964 and request those 
records accordingly.  Also, contact the 
United States Marine Corps and the 
Joint Services Records Research Center 
(JSSRC) for any other evidence that might 
corroborate the stressful events the 
Veteran alleges occurred.  If no such 
records can be found, or if they have been 
destroyed and/or further attempts to 
obtain them would be futile, ask for 
specific confirmation of this fact.  
Notify the Veteran as required by 
38 C.F.R. § 3.159(c)(2) and (3).

2.  Ask the Veteran whether the additional 
records he referred to during his July 
2008 hearing are those he has since 
submitted (through his representative) in 
November 2008.  These additional records 
he submitted in November 2008 concern an 
outpatient evaluation in September 2008 in 
the mental health clinic of the VAMC in 
Saginaw, Michigan.  If he indicates there 
are still additional VA treatment records 
to be obtained, then obtain them so they, 
too, may be considered.  If not, however, 
have him expressly indicate there are no 
additional records to be obtained.

3.  Upon completion of the above 
development, if at least one alleged 
stressor is objectively confirmed, 
schedule the Veteran for a VA C&P Exam to 
determine whether it is at least as likely 
as not (i.e., 50 percent or more probable) 
that his PTSD is attributable to a 
confirmed stressor.

Inform the examiner that only a confirmed 
stressor may be considered to relate the 
PTSD to the Veteran's military service.

Also inform the examiner that the term 
"at least as likely as not" does not 
mean merely within the realm of medical 
possibility, rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
causation as it is to find against it.

The examiner should discuss the rationale 
of the opinion, whether favorable or 
unfavorable.

The claims file, including a complete copy 
of this remand, must be made available to 
the examiner for review of the pertinent 
medical and other history.  

Advise the Veteran that failure to report 
for the scheduled VA examination, without 
good cause, may have adverse consequences 
on his claim.  



4.  Then readjudicate the claim for 
service connection for PTSD in light of 
any additional evidence obtained.  If the 
claim is not granted to the Veteran's 
satisfaction, send him and his 
representative a supplemental statement of 
the case (SSOC) and give them an 
opportunity to respond to it before 
returning the file to the Board for 
further appellate consideration of this 
claim.

The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




